GOOLSBY,
Judge, dissenting:
The following opinion was originally drafted to serve as the majority opinion. I now submit it as my dissenting opinion.
William R. Harrell brought this negligence action against Pineland Plantation Company (Pineland) seeking to recover damages for injuries caused when Harrell fell while swinging from a rope into a shallow pond on Pineland’s property. The trial court granted Pineland’s motion to dismiss, holding Pine-land was Harrell’s statutory employer and the trial court lacked subject matter jurisdiction of Harrell’s claim because of the exclusivity provisions of the Workers’ Compensation Act. Harrell appeals. The dispositive issue on appeal is whether Pineland was Harrell’s statutory employer and thus immune from an action at law. I would affirm.
STANDARD OF REVIEW
Because the determination of whether a worker is a statutory employee is jurisdictional, the question here is one of law. Voss v. Ramco, 325 S.C. 560, 482 S.E.2d 582 (Ct.App.1997). We must, therefore, “review the entire record and decide the jurisdictional facts in accord with the preponderance of the evidence.” Glass v. Dow Chem. Co., 325 S.C. 198, 202, 482 S.E.2d 49, 51 (1997); see Givens v. Steel Structures, Inc., 279 S.C. 12, 301 S.E.2d 545 (1983) (finding that facts establishing the jurisdiction of the Workers’ Compensation Commission are reviewed by the appellate court based on the preponderance-of-the-evidence standard).
*198FACTS
Pineland is a California partnership that owns a plantation in Colleton County. The plantation is maintained primarily for the personal use and enjoyment of the family of Haynes Kendall, Pineland’s general partner. Pineland contracted with Folk Land Management (Land Management) to manage and maintain the plantation. Land Management employed Harrell. Beginning in 1990, Harrell daily managed the plantation. His duties included identifying maintenance and upkeep needs, maintaining equipment and machinery, managing the timber and wildlife on the property, and participating in the entertainment of plantation guests.
Shortly before the injury occurred, Harrell also assisted Pineland in developing an overall marketing plan that focused on rental of the plantation. He entertained a travel agent to promote this aspect of the plantation’s business. These efforts enabled Pineland to develop a marketing brochure and other marketing literature. Despite Pineland’s marketing efforts, the plantation never had a paying guest and never realized any income. The guests that were entertained at the plantation were primarily members of Kendall’s family. The Pineland partnership served as a tax write-off for Kendall.
On July 23, 1993, Kendall invited Harrell and his family to the plantation for a dinner party. Kendall’s parents and his brother’s family were to visit the plantation that night. Kendall suggested Harrell bring his children to make it a more jovial social atmosphere and to ensure the other guests would feel more at home. Harrell checked on the activities of the handyman, scraped the driveway, and cleaned out the barbecue shed. Harrell also attended to the food and other preparations in anticipation of the evening’s activities.
When Harrell and his family later arrived at the plantation, Harrell brought the chicken that a cook was to prepare. As they waited for the out-of-town guests to arrive, Harrell and Kendall played catch with a baseball. Afterward, they mutually agreed to swim with the children in a shallow pond there on the property. While swimming, Kendall and Harrell each swung over the pond on a rope that was tied to a tower and dropped into the water several times. The last time Harrell did this, he broke his neck. He is now a quadriplegic.
*199Harrell brought a workers’ compensation claim against Land Management. Harrell and Land Management reached a settlement that the Workers’ Compensation Commission approved pursuant to their petition.
Harrell then brought this negligence action against Pine-land. The trial court granted Pineland’s motion to dismiss, holding (1) Harrell was a statutory employee of Pineland and thus the court lacked subject matter jurisdiction of the action because of the exclusivity provisions of the Workers’ Compensation Act (the Act) and (2) Harrell was estopped to deny his activities were work-related because of Harrell’s previous filing of a workers’ compensation claim against Land Management.
DISCUSSION
Harrell argues the trial court erred in deciding that Pine-land was his statutory employer. I disagree.
Although coverage under the Act is generally dependent upon the existence of an employer-employee relationship, McLeod v. Piggly Wiggly Carolina Co., 280 S.C. 466, 313 S.E.2d 38 (Ct.App.1984), section 42-1-400 makes an owner liable, in some circumstances, for payment of compensation to a worker who is not directly employed by the owner but is directly employed by a subcontractor. Section 42-1-400 states, in pertinent part:
When any person ... referred to as “owner,” undertakes to perform or execute any work which is a part of [its] trade, business or occupation and contracts with any other person ( ... referred to as “subcontractor”) for the execution or performance by or under such subcontractor of the whole or any part of the work undertaken by such owner, the owner shall be liable to pay to any workman employed in the work any compensation under this Title which [it] would have been liable to pay if the workman had been immediately employed by [it].
S.C.Code Ann. § 42-1-400 (1985).
For this court to conclude that Harrell was a statutory employee of Pineland at the time he was injured, section 42-1-400 requires one of the following three tests be satisfied: the activity performed by Land Management through Harrell (1) *200must be an important part of Pineland’s trade or business, (2) must be a “necessary, essential, and integral part” of Pine-land’s business, or (3) Pineland employees must have previously performed the activity. Glass, 325 S.C. at 201, 482 S.E.2d at 50; Riden v. Kemet Elects. Corp., 313 S.C. 261, 263, 437 S.E.2d 156, 157-58 (Ct.App.1993). The inquiry focuses on the services performed by or activities of the subcontractor and not the specific activity of the employee at the time of injury. See Carter v. Florentine Corp., 310 S.C. 228, 231, 423 S.E.2d 112, 113 (1992) (emphasizing that “[tjhree tests are applied in determining whether an employee of a subcontractor is a statutory employee of the owner ” and finding that the activity generally performed by the subcontractor was essential to the owner’s business operation without addressing the employee’s activities at the time of injury), overruled on other grounds by Ballenger v. Bowen, 313 S.C. 476, 443 S.E.2d 379 (1994). Each case must be determined on its own facts. Glass, 325 S.C. at 201, 482 S.E.2d at 51. In deciding this issue, we are required to resolve doubts about a worker’s status in favor of including the worker under the jurisdictional reach of the Act. Neese v. Michelin Tire Corp., 324 S.C. 465, 478 S.E.2d 91 (Ct.App.1996).
I.
Harrell argues Pineland could not be a statutory employer because the plantation was not maintained as a “business” but was maintained for Kendall’s personal use and enjoyment.
Courts traditionally have given “the word [‘business’] its ordinary and popular meaning.” 4 Arthur Larson, Workers’ Compensation Law § 50.22 (1991). In the leading case of Marsh v. Groner, 258 Pa. 473, 102 A. 127, 129 (1917), quoted by Professor Larson, the court interpreted the word “business” to mean “the habitual or regular occupation that the party was engaged in, with a view to winning a livelihood or some gain.” 4 Arthur Larson, Workers’ Compensation Law § 50.22 (1991). Pineland’s continuing efforts in the months preceding and following Harrell’s accident -to market the plantation were certainly undertaken “with a view to winning a livelihood or some gain.” Pineland, then, was engaged in “business,” notwithstanding its failed efforts to attract paying guests. Cf. Wender & Roberts, Inc. v. Jones, 95 Ga.App. 82, *20197 S.E.2d 160 (1957) (holding one employed to work on country estate that belonged to president of drug company and that was used to entertain doctors, customers, and their families, was statutory employee of drug company).
Having concluded Pineland was a business, we ordinarily would turn to the question of whether the activity Land Management performed for Pineland satisfies one of the three tests mentioned in Glass for determining the question of whether a worker is a statutory employee of an owner. But this issue is not before us. Harrell makes no argument that, if Pineland was engaged in a business, the activity Land Management performed for Pineland at the time he was injured was not an important part of Pineland’s business, was not a necessary, essential, and integral part of Pineland’s business, or was not an activity Pineland’s own employees had performed. See First Sav. Bank v. McLean, 314 S.C. 361, 444 S.E.2d 513 (1994) (holding an issue not argued in the brief is deemed abandoned and may not be considered on appeal).
Because I would hold Pineland was engaged in a business at the time Harrell was injured and because Harrell does not argue that the activity of Land Management did not fall within any of the three tests for determining whether one is a statutory employee, I would affirm the finding of the trial court that Pineland was then Harrell’s statutory employer.
II.
Harrell argues, however, that Pineland should not benefit from the Act’s immunity provisions because (1) Pineland did not have workers’ compensation insurance coverage at the time of Harrell’s injury and (2) Pineland was not covered by the Act because it had fewer than four employees.
A.
Regarding the failure of Pineland to have workers’ compensation insurance, Harrell contends that the Act links insurance coverage with immunity. That is, the immunities afforded an employer under the Act are dependent upon the employer’s accepting the obligations of the Act. One such obligation is for the employer to provide workers’ compensation insurance.
*202Under section 42-5-10, an employer “who accepts the compensation provisions” of the Act and “secure[s] the payment of compensation to [its] employees ..., shall only be liable ... to the extent and in the manner specified in” the Act. S.C.Code Ann. § 42-5-10 (1985). An employer that does not “secure the payment.of compensation,” e.g., by procuring workers’ compensation insurance, can lose the immunity granted by the Act. S.C.Code Ann. § 42-5-40 (1985).
The question here, then, is whether Pineland, Harrell’s statutory employer, “secured payment of compensation.” If Pineland did so, Harrell may not bring an action at law against it.
Pineland’s success in this case depends on the answer to the question of whether Land Management’s purchase of workers’ compensation insurance and its participation in the workers’ compensation program can be attributed to Pineland. I think it can be.
The costs incurred by the subcontractor in securing workers’ compensation insurance coverage is ultimately borne by the owner as part of the contract costs regardless of whether the contract explicitly spells it out. See Parker v. Williams & Madjanik, Inc., 275 S.C. 65, 74, 267 S.E.2d 524, 528 (1980) (stating “[t]he owner who obtains the benefit of the work inevitably absorbs the costs of providing protection for the workers”). Moreover, these costs are borne by the owner to the same extent as if the owner paid the premiums itself. Thus, when an owner contracts with a subcontractor to provide services, as occurred here, the owner “secure[s] the payment of compensation to [its] employees” within the meaning of the Act when the subcontractor provides workers’ compensation insurance coverage under the Act.1
*203B.
As to Harrell’s argument that Pineland is not entitled to immunity because it had fewer than four employees, I agree with the trial court’s holding that Pineland had four employees at the time of Harrell’s accident.
Both direct and statutory employees count toward satisfying any requirement that an employer have four or more employees at the time of a work-related injury. Ost v. Integrated Prods., Inc., 296 S.C. 241, 371 S.E.2d 796 (1988). Pineland employed Isaac Middleton and Lucrisher Smith directly. Middleton worked approximately forty hours per week performing yard work and assisting with sporting clays, and Pineland paid Middleton through an account administered by Land Management. Smith worked one day per week on a set schedule cleaning the house and assisting with cooking, and she was also paid through an account administered by Land Management. Harrell himself constitutes a third Pineland employee.
*204Harrell, however, argues Robert Folk, general partner of Land Management, is an independent contractor and cannot be counted as a Pineland employee. Folk’s status, however, need not be determined. This is because Lisa Hiers, a direct employee of Land Management, regularly performed bookkeeping for Pineland, which was a “necessary, essential, and integral part” of Pineland’s business. Riden, 313 S.C. at 263, 437 S.E.2d at 157-58.2 I would find, therefore, that Pineland regularly employed at least four employees at the time of Harrell’s injury.
III.
By seeking workers compensation, Harrell properly pursued the remedy provided by the Act. His pursuit of workers’ compensation resulted in a settlement approved by the Workers’ Compensation Commission. Once the commission approved the settlement, Harrell’s successful compensation claim operated to bar any alternative remedy, including the bringing of a damage claim against Pineland, his statutory employer. See 82 Am.Jur.2d Workers’ Compensation § 108, at 107 (1992); see also Parker, 275 S.C. at 65, 267 S.E.2d at 528 (holding statutory employer immune from suit by employee regardless of the fact that the statutory employer did not pay the workers’ compensation benefits provided to employee); Bell v. South Carolina Elec. & Gas Co., 234 S.C. 577, 582, 109 S.E.2d 441, 443 (1959) (holding “[t]he plaintiff, having collected from the contractor ... doing the work for the owner, ... which was part of its business, trade or occupation, is barred from bringing a common-law action against the statutory employer and the plaintiff cannot recover from both and recovery under the Compensation Act bars a recovery or action at common law”); Neese, 324 S.C. at 472, 478 S.E.2d at 94 (stating “a statutory employee[’s] sole remedy for work-related injuries is to seek relief under the Workers’ Compensation Act”); cf. Llewellyn v. Smith, 593 P.2d 771 (Okla.1979) *205(holding even though an employee’s immediate employer failed to secure compensation as required under the workers’ compensation act, when the employee successfully pursued a workers’ compensation claim against his principal employer, the employee made an election of remedies and, therefore, could not pursue a common-law negligence action against his immediate employer and court was without jurisdiction to consider the common-law negligence action).3
I would affirm.

. I have looked at the cases cited by Harrell that would allow a common-law negligence action against an employer that does not secure compensation as required under the Workers’ Compensation Act. Each is readily distinguishable from the case here. I discuss them briefly below, in no particular order.
The first case, Baldwin v. Wrecking Corp. of America, 464 F.Supp. 185 (W.D.Va.1979), a federal trial court decision, involved an action against a subcontractor who failed to obtain workers' compensation coverage even though the general contractor had coverage to which the employee might have been entitled.
*203The second case, Zocco v. United States, 791 F.Supp. 595 (E.D.N.C. 1992), also a federal trial court decision, also involved an action against a subcontractor who failed to obtain workers' compensation coverage even though the general contractor had coverage to which the employee might have been entitled.
The third case, Reid v. Hansen, 440 N.W.2d 598 (Iowa 1989), involved a common-law negligence action by a non-resident against an employer who did not have workers' compensation insurance coverage in the state where the employee was injured. The employee recovered under the workers' compensation act of his resident state and then filed a tort action in the state where he was injured. The Iowa court held the employee's recovery of workers' compensation in the foreign state did not bar the employee’s common-law action under the doctrine of election of remedies.
The fourth case, Hernandez v. Chavez Roofing, 235 Cal.App.3d 1092, 286 Cal.Rptr. 919 (1991), like Baldwin and Zocco, involved an action against a subcontractor who failed to obtain workers' compensation coverage even though the general contractor had coverage to which the employee might have been entitled.
Although the fifth case, Brown v. Leighton, 385 Mass. 757, 434 N.E.2d 176 (1982), involved an employer who failed to obtain workers' compensation coverage, it did not involve a situation in which a subcontractor provided such coverage and a statutory employer did not.
As for the sixth case, Robinson v. Bell, 767 P.2d 177 (Wyo.1989), the court simply held an employer cannot obtain immunity from a negligence action by applying for workers’ compensation coverage after its employee has been injured.


. I disagree with Harrell’s argument that Pineland has raised Hiers's status for the first time on appeal. In its reply memorandum in support of its motion to dismiss, reproduced in the record, Pineland argued before the trial court, and the trial court held, that "the employees of [Land Management] (including [Harrell]) who performed work for Pineland are statutory employees.”


. I do not address Harrell's argument that he was not acting within the course and scope of his employment because I would construe section 42-1-540 to bar all actions against employers when personal injury to an employee comes within the Act and the employee has recovered under the Act. S.C.Code Ann. § 42-1-540 (1985); see Boulware v. Mills, 294 S.C. 24, 362 S.E.2d 184 (Ct.App.1987) (finding the court was not required to determine if the employee's injury arose out of and in the course of his employment because he had already received workers’ compensation). It does not matter that the parties agreed on a settlement of Harrell's workers' compensation claim rather than litigating the claim before the commission. Once Pineland is found to be Harrell's statutory employer and Harrell is found to have elected his remedy, the inquiry ends. See, e.g., Wheeler v. Morrison Mach. Co., 313 S.C. 440, 438 S.E.2d 264 (Ct.App.1993).
Because I do not address whether Harrell was acting within the course and scope of his employment, I need not address whether Harrell is judicially estopped to claim his injury did not occur within the course and scope of his employment. See generally Hayne Fed. Credit Union v. Bailey, 327 S.C. 242, 251, 489 S.E.2d 472, 477 (1997) (adopting the doctrine of judicial estoppel only “as it relates to matters oí fact (not law)”); Teledyne Indus., Inc. v. NLRB, 911 F.2d 1214, 1219 (6th Cir.1990) (stating that “[sjettlements, even in the form of an agreed order, ordinarily do not constitute judicial acceptance of whatever terms they contain”); Konstantinidis v. Chen, 626 F.2d 933, 939 (D.C.Cir.1980) (citations omitted) (finding a prior settlement approved by the workers' compensation commission does not signify the commission's endorsement of either party’s position; therefore, judicial estoppel did not apply); Scott v. Land Span Motor, Inc., 781 F.Supp. 1115 (D.S.C.1991) (refusing to apply judicial estoppel when plaintiff in a tort suit asserted an inconsistent position from one taken in a prior workers’ compensation proceeding that was settled because there was no indication that plaintiff’s position was adopted by the commission).